Citation Nr: 1523007	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-35 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative changes.

2.  Entitlement to a temporary 100 percent evaluation due to hospitalization for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from September 2006 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 (lumbar spine) and September 2014 (PTSD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's representative reports in an April 2015 letter that the Veteran states that his back condition prevented him from keeping employment in at least two automotive jobs within the past year, and requested a new VA examination.  The last VA examination was in January 2014-which precedes the April 2014 date on which the Veteran reports that he was kept from employment due to his back condition.  As the new evidence indicates that the disability has gotten worse since the last examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his lumbar spine disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his lumbar spine disability-including evidence that it kept him from employment-and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

With respect to the issue of entitlement to a temporary 100 percent evaluation due to hospitalization for service-connected PTSD, remand is required because, following the RO's September 2014 rating decision, the Veteran submitted a timely notice of disagreement on October 2014 as to that issue.  To date, the RO has not issued a statement of the case as to that claim.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his lumbar spine disability-including evidence that it kept him from employment-that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA (dated from September 2014 to the present) or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his lumbar spine disability and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's lumbar spine disability, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's lumbar spine disability has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal of the issue of entitlement to an initial disability rating in excess of 10 percent for lumbar spine degenerative changes.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

5.  Provide the Veteran with a statement of the case regarding the issue of entitlement to a temporary 100 percent evaluation due to hospitalization for service-connected PTSD.

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of the issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




